                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

NADIA HARDING,                      )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )           CV419-297
                                    )
HOBBY LOBBY STORES, INC.,           )
                                    )
      Defendant.                    )

                                  ORDER

      Defendant moves to stay discovery in this case, doc. 10, pending its

motion to dismiss, doc. 6.      For the following reasons, the motion is

GRANTED. Within 14 days of the District Judge’s ruling on the pending

motion to dismiss, the parties shall confer and file a joint status report

including a proposed schedule for all further deadlines in this case

      When a party seeks a stay pending resolution of a motion to dismiss,

the court takes a “preliminary peek” at the motion to assess the likelihood

that it will be granted. McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla. 2006)

(“[A] request to stay discovery pending a resolution of a motion is rarely

appropriate unless resolution of the motion will dispose of the entire case.”).

A stay makes sense when the dismissal motion likely will dispose of the case,

thus obviating discovery, see Sams v. GA West Gate, LLC, 2016 WL 3339764
at * 6 (S.D. Ga. June 10, 2016), or would dispose of at least some part of the

case, thus narrowing it, see United States ex rel. Jolie Johnson v. Spanish

Oaks Hospice, Inc., No. CV415-143, doc. 47 (S.D. Ga. July 19, 2017). Based

on that “preliminary peek,” the motion to dismiss appears sufficiently strong

to warrant staying discovery.

      This case arises from a slip-and-fall at a Hobby Lobby store in Chatham

County, Georgia on September 30, 2017. Doc. 1-1 at 2. Defendant alleges

that it was filed outside the two-year statute of limitations when it was

received for filing on October 1, 2019. In Georgia, a plaintiff bringing a claim

for negligence generally has two years from the date the claim accrues to file

a case. O.C.G.A. § 9-3-33. Moreover, in a case involving an injury like this

one, the statute usually begins to run on the date of the incident. See

Bitterman v. Emory Univ., 175 Ga. App. 348 (1985). It appears from the

filings that the plaintiff missed her window by at least a day. Given these

alleged facts and circumstances, it seems possible that a motion to dismiss

would be granted. On that basis, a stay is warranted. Accordingly, all

discovery deadlines in this case are STAYED. Within fourteen days from the

date the Court rules on defendant’s motion to dismiss, the parties shall confer

and file a Rule 26(f) Report.



                                       2
      Moreover, there is a more pressing issue. Counsel for plaintiff has not

appeared, although Franklin Evans was listed as counsel of record in the

underlying case removed from state court. See doc. 1-1 at 3. Likewise,

plaintiff has not responded to either the motion to dismiss or the motion to

stay. Accordingly, plaintiff is DIRECTED to show cause within 30 days why

this case should not be dismissed for failure to prosecute. To facilitate a

response to this motion, the Clerk of Court is DIRECTED to send via US

Mail a copy of this order to plaintiff’s listed attorney at the below address:

                      Franklin Evans Law Firm, LLC
                           c/o Franklin R. Evans
                               P.O. Box 7279
                     Chestnut Mountain, Georgia 30502

As well as via email to franklinevans.atty@gmail.com.

      As a result, Plaintiff’s motion to stay, doc. 10, is GRANTED. The

parties are directed to meet and confer and file an amended Rule 26(f) report

within fourteen days of the Court’s ruling on the motion to dismiss if, of

course, such motion is denied.

      SO ORDERED, this 17th day of December, 2019.


                                        _______________________________
                                        __
                                         ___________________________
                                        CHRRISTO
                                               OP HER L. RAY
                                         HRISTOPHER
                                                 PH
                                        UNITED STATE ES MAGISTRAT
                                                  TATES    AGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA


                                       3
